COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      G. Wesley Urquhart, Mary Elizabeth Urquhart, G. Wesley Urquhart,
                          P.C., and Carolyn Calkins James v. Richard Stephen Calkins,
                          Individually and as Agent- In-Fact, for Mary Olive Calkins, and
                          Michael Easton

Appellate case number:    01-13-00118-CV

Trial court case number: 2011-21236

Trial court:              125th District Court of Harris County

       The en banc court has voted to deny Appellees’ Motion for Rehearing and Motion for
Rehearing En Banc and Appellees’ Motion to Order Re-Briefing and for Oral Argument. It is
ordered that these motions are denied.

Judge’s signature: /s/ Rebeca Huddle
                     Acting for the En Banc Court*


Date: November 4, 2014



*En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, and Huddle. Sharp, J., not participating.